Citation Nr: 0400152	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  00-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
with memory loss, as due to a head injury with concussion.

2.  Entitlement to service connection for residuals of a 
cerebral vascular accident, as due to a head injury with 
concussion.

3.  Entitlement to service connection for bilateral hearing 
loss, as due to a head injury with concussion. 

4.  Entitlement to service connection for depression, as due 
to a head injury with concussion. 

5.  Entitlement to service connection for blindness, as due 
to a head injury with concussion. 

6.  Entitlement to service connection for aphonia, as due to 
a head injury with concussion.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1966 to 
December 1968, and from June 1970 to April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefits sough on appeal.  The veteran entered notice of 
disagreement with this decision in March 2000; the RO issued 
a statement of the case in March 2000; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in July 2000. 

The veteran also entered a claim for service connection for 
post-traumatic stress disorder.  That claim was denied by the 
RO rating decision issued in February 2000.  By letter dated 
March 10, 2000, the veteran was notified of this decision and 
of his appellate rights.  Although the veteran did not 
include post-traumatic stress disorder in his March 2000 
notice of disagreement of denial of service connection for 
other issues, the veteran's July 2000 Statement in Support of 
Claim is sufficient to constitute a notice of disagreement 
with the RO's decision to deny service connection for post-
traumatic stress disorder.  The RO issued a statement of the 
case (in a supplemental statement of the case) on February 
25, 2002.  Thereafter, the veteran did not enter a 
substantive appeal on the issue of entitlement to service 
connection for post-traumatic stress disorder until December 
2002, which was more than 60 days from the date of issuance 
of the statement of the case, and over one year from issuance 
of notice of the rating decision.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issue of entitlement to 
service connection for post-traumatic stress disorder is not 
currently before the Board on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, additional evidence was requested and received 
into the record following the February 2002 supplemental 
statement of the case.  The additional evidence consists of a 
December 2002 VA administrative decision (finding that 
injuries incurred during service on October 3, 1973 and 
October 26, 1974 were incurred in the line of duty); an 
October 1974 service medical record entry; and the veteran's 
April 2003 Statement in Support of Claim.  There is no waiver 
of initial RO consideration of this evidence.  As a result, 
the Board is required to remand the case to the RO to ensure 
the veteran's due process rights.

Accordingly, this case is REMANDED for the following:

The RO should again review the record, 
considering the additional evidence added 
to the record since the most recent 
supplemental statement of the case, to 
include a December 2002 VA administrative 
decision (finding that injuries incurred 
during service on October 3, 1973 and 
October 26, 1974 were incurred in the 
line of duty); an October 1974 service 
medical record entry; and the veteran's 
April 2003 Statement in Support of Claim.  
If any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and should be given 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


